HOLTZOFF, District Judge.
On the authority of Kirkpatrick v. Gray, 91 U.S.App.D.C. 138, 198 F.2d 533, the Court is of the opinion that the Veterans Preference Act, 5 U.S.C.A. § 851 et seq., does not apply to this plaintiff. In that case Judge Edgerton points out that the preference eligible entitled to rights under the Act must be one who has (1) a permanent or indefinite appointment or tenure (2) in the Civil Service, and (3) has completed a probationary or trial period. This plaintiff had no appointment or tenure in the Civil Service at the time of the action of which he complains. Accordingly, the Court will deny the plaintiff’s motion for summary judgment, and grant the defendants’ motion.